Citation Nr: 1432841	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for obstructive sleep apnea (OSA). 

3. Entitlement to service connection for a kidney disability, to include the residuals of renal cancer and a cyst. 

4. Entitlement to service connection for a testicle disability, to include epididymitis and a cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1983 to May 1986, with subsequent reserve service until June 1989. (He did not complete any active duty or active duty for training during reserve service. See January 2010 DRO hearing Transcript, p 16). 

These matters come before the Board come before the Board of Veterans' Appeals (Board) on appeal from October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In January 2010, the Veteran testified before a Decision Review Officer (DRO) at a hearing.  A copy of the transcript is in the file and has been reviewed.  The Veteran had originally requested a Board hearing, however, he withdrew this request in June 2014.  Evidence submitted at that time was waived for Agency of Original Jurisdiction (AOJ) review by his representative in July 2014. 

Given multiple diagnoses of psychiatric disabilities in the record, the claim of service connection for PTSD has been re-characterized as one of service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of a thyroid disability has been raised by the record (December 2009 statement and DRO Transcript, p 8), but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. A psychiatric disability, to include PTSD, is not shown to have had its clinical onset in service or within one year of service. 

2. A kidney disability, to include the residuals of renal cancer and a cyst, is not related to service. 

3. A testicle disability, to include epididymitis, is not related to service. 


CONCLUSION OF LAW

1. The criteria for entitlement to service connection for a psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2. The criteria for entitlement to service connection for a kidney disability, to include the residuals of renal cancer and a cyst, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. § 3.303. 

3. The criteria for entitlement to service connection for a testicle disability, to include epididymitis and a cyst, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In March and July 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, Social Security Administration (SSA), Office of Personnel Management and VA records have been associated with the claims file. Initially, SSA responded in November 2008 that no records for the Veteran were available; a formal finding memorandum of unavailability was completed and the Veteran was notified the same month. However, as the Veteran responded that he was reapplying to SSA, VA requested records again.  In August 2009, SSA responded by providing all the records it had available. These records noted the onset date of the Veteran's primary disability initially, as well as a review of VA records and that the Veteran failed to show up for a disability evaluation in 2008.  The SSA noted its loss of the Veteran's prior folder. Under the circumstances, the Board finds further requests for records to SSA would be futile and that all available evidence has been procured. See 38 C.F.R. § 3.159(e) (2013).

The Veteran has not been afforded VA examinations in conjunction with his claims. A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components. 38 C.F.R. § 3.159(c)(4)(i) (2013). These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309 and 3.313, manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2013). Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2013). 

Here, it is undisputed the Veteran has diagnoses of various psychiatric disabilities (to include schizophrenia, according to a February 2009 SSA disability hearing officer record and psychotic disorder according to a March 2009 VA record); a benign kidney cyst; residuals of renal cancer; and, an epididymal cyst. 
However, as explained further below, the Board finds there is no showing of an event, injury or disease in service or a showing that the Veteran has the required service or triggering event for application of the presumption under 38 C.F.R. §§ 3.307 and 3.309. There is also a lack of competent and credible evidence otherwise suggesting that the current disorders are related to service.  Therefore, the Board finds that VA examinations are not necessary for these claims. VA's duty to assist is not invoked where there is no reasonable possibility that such assistance would aid in substantiating the claims. See 38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that VA personnel who chair a hearing fulfill two duties to comply with the regulation; (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the DRO described the issue on appeal and suggested that any evidence tending to show that pertinent disabilities were related to active duty would be helpful in establishing the claim. At this time, neither the Veteran nor his representative (who was present at the hearing) has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2). The Board finds the duties to notify and assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Psychosis is a listed chronic disease. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Shedden, 381 F.3d at 1167; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 
Where a veteran served continuously for ninety (90) days or more and a chronic disease such as psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2013) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. 

Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise. Rather, the probative value of lay statements is to be weighed like all other evidence. Bardwell v. Shinseki, 24 Vet. App. 36 (2011) (holding that VA did not err in rejecting lay evidence of exposure to gases or chemicals on the basis that the exposure was not documented in personnel records and distinguishing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) which dealt with lay evidence of medical symptoms that were not recorded in service treatment records).

Psychiatric Disability

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2013). 
The Board finds service connection for a psychiatric disability, to include PTSD, is not warranted because there is no diagnosis of PTSD, no evidence of an in-service incurrence of a psychiatric disability or event that would cause a psychiatric disability and there is no evidence of a nexus between the claimed in-service disease and the present disability. Shedden v. Principi, 381 F.3d at 1167. Further, there is no evidence that psychosis manifested itself within a year from separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contended in his March 2008 claim that he has PTSD due to his involvement planning of several international United States military events, to include the invasion of Panama, the Persian Gulf War, as well as intervention in Somalia and Bosnia, etc. (See also January 2010 DRO hearing transcript, pp 22-23.)  He mentioned that since 1989 he had discussed PTSD with doctors, family, and friends. He went to a counselor and received disability income on and off for the past few years. He asserted his PTSD started after the Panama invasion in 1989, which was after his time service (see also his March 2008 claim form supplement). However, in his stressor statement, he stated that while in service he was indoctrinated into military ideology. He explained that indoctrination to the military ideology "profoundly changed his life" and precipitated his "need to participate in government affairs." (See also, Transcript, pp 18, 33.) He submitted a lengthy document with news articles, letters and his own writings regarding his reported history.

Several times throughout the record, the Veteran denied having any problems in service, stating that he excelled, received awards and WAS promoted. (See Transcript, p 22 and December 2009 statement.) He referred to incidents that happened after service. (See Transcript, p 28 and December 2009 statement.) 

Service treatment records contain private medical records dating from when the Veteran was eleven years old; they show the usual childhood diseases and conditions. The November 1982 report of medical examination (RME) shows normal psychiatric clinical examination.  He reported no psychiatric symptoms on the corresponding report of medical history. 

Service personnel records show that the Veteran entered service shortly after high school.  He gained a secret security clearance and was assigned to the military police.  A June 1986 performance report was extremely positive as it stated he had potential to become a noncommissioned officer and recommended him for further training.  He waived a separation physical, but a DA Form 1811 stated that he was considered physically qualified for separation or for re-enlistment without reexamination provided he reenlisted within six months and did not acquire any new diseases or injuries in the interim. A May 1986 separation form showed he had no physical profile or defects. Yet, the same month, he filed claims of service connection with VA for dental and eye disabilities; he failed to pursue these claims and they were administratively denied. 

The earliest post service documentation of the Veteran includes a September 1986 news article from when he was a student; he spoke on a panel regarding terrorism discussing his work with "diplomatic security" while in service. 

The Veteran asserted at various points that a Vet Center counselor diagnosed him with PTSD (see, for example, Transcript, p 23).  In response to a records request, VA received a July 2008 letter from Team Leader C.L. C.L. stated the Veteran was first seen at the Vet Center in December 1994. "His presenting concerns were vague but appeared to be related to basic needs. He did make some grandiose statements about personal achievements." C.L. stated he made six unscheduled drop in visits since the initial meeting. C.L. explained the Vet Center was to assist combat theatre veterans in making the transition from military to civilian life. The initial assessment showed the Veteran did not meet the eligibility criteria for the program and they did not treat him. 

Available SSA records show that, at least at some point, the allegation of disability was schizophrenia (See September 2008 SSA record). A mostly blank psychiatric evaluation form noted that they were unable to get into contact with the Veteran and the clinician stated there was nothing more to be done because the Veteran had not cooperated, and had the intellectual ability to make decisions in his own best interest. A February 2009 SSA disability hearing officer report noted the Veteran was originally granted disability benefits with an onset date October 20, 1994, due to schizophrenia.  At the last favorable decision, the Veteran's benefits were continued due to mental issues. Benefits ceased effective January 2008 due to his failure to cooperate. He appealed, stating he continues to be disabled due to PTSD, headaches and sleep apnea. There was no "comparison point decision evidence" due to a lost folder. Multiple attempts were made to obtain information concerning the Veteran's mental status, but none were successful. Since there was no medical evidence on which to make a comparison as to whether medical improvement occurred, it was the decision of the SSA hearing officer that disability benefits be continued. 

VA records generally note the Veteran's reported diagnosis of PTSD (see December 2005 VA nursing note, which also showed a positive depression screen, and February 2006 VA primary care record). Several psychiatric and PTSD screenings were negative (see VA records from April 2002, April 2007, October 2007, March 2008 and November 2008). 

In February 2009, a VA behavioral laboratory (BHL) phone note showed that the Veteran reported stress while in the military.  In 1989, his anxiety got worse. He had trouble sleeping, anxiety, and depression. In the 1990s, he drank to excess to avoid his feelings. He was currently depressed by his wife and son living in Ukraine (her home country) so far away from him. He had economic stressors. He reported many psychiatric symptoms.  The Veteran stated he stopped drinking in 1994; at the time, he was diagnosed by SSA as schizophrenic but he contested this diagnosis. 

As a result of the above phone conversation, the Veteran attended a March 2009 VA psychiatric consultation.  It was noted at that time the Veteran had no psychiatric history or prior records. He presented to primary care requesting a referral to mental health (MH) stating he had diagnosed himself with PTSD. He sent a 129-page paper to the MHC describing the reasons he has PTSD, and was now requesting a therapist who "has dealt with high level political policy, i.e. presidential level national and international affairs, such as equivalent of counseling SES, CIA, NSA, State Department, or defense intelligence type agencies." 

As explained by the clinician, a PA, the Veteran had brought in a large paperbound information packet that he had compiled himself, addressing a wide range of political beliefs and containing detailed recommendations on how to manage world affairs at both home and overseas. The accounts were grandiose and indicative of delusional thought. The PA glanced through some of it; it was about how he had given advice to many politicians, including presidents, and how he personally counseled them about world affairs, military conflicts, wars and etc. The PA noted that the photocopied letters from political figures that appeared to be standard reply letters that would be sent to any concerned citizen. 

The Veteran presented with virtually the same history he gave in pursuing his claim of service connection for PTSD.  He wanted a referral to someone that could help him gain employment.  In addition, he wanted a PTSD diagnosis put on his chart because it might help his cause to gain employment. 

Regarding social history, the Veteran had been married for six years but lived with his father while his wife lived abroad.  He was unemployed but worked in the real estate industry the past.  He had a bachelor's degree in business and three "partial" masters' degrees.  On mental status evaluation, he presented as normal but was "markedly convoluted with his arguments."  It was noted that his judgment and insight were limited while his intelligence was probably average. He was competent to manage his own funds. The diagnosis was Axis I psychotic disorder. The PA noted that any suggestion of counseling or medication was declined. He would not even consider one visit to the MHC. His reasoning appeared draped with some paranoia and he commented: "I don't want to be a case study." He understood he could be referred back anytime he desired.  This record was signed off on by the attending physician.

As mentioned, upon review the Veteran completely disagreed with the March 2009 VA record; he resubmitted a copy of the record with his own comments. 

A January 2010 VA mental health record showed much the same history and assertions contained in the March 2009 record. The Veteran was on SSA disability and Medicare. He was placed on SSA in the 1990s, worked for a while and then had his SSA reinstated.  The Veteran stated he wanted another examination and a diagnosis of PTSD.  The mental status examination noted his speech, nondisclosure issues and national issue focus "as though he was in charge" were more consistent with a delusional state. The clinician did not provide an Axis I diagnosis, but stated it appeared, "like many successful people," he was somewhat hypomanic in presentation. He understood he was high strung. 

Regarding competency, the Veteran would be competent to describe his history, to include any in-service incidents and psychiatric symptoms, under 38 C.F.R. § 3.159(a)(2).  However, he is not competent to give a "self-diagnosis" of PTSD, as he has attempted to do in a December 2009 statement. In regard to reporting his symptoms, he has been inconsistent. In pursuing his claim, he generally asserted that he had no problems in service, a contention supported by the service records. He did report to the VA BHL in February 2009 that he was "stressed" in service, but this contention conflicts with his testimony at the DRO hearing and other statements (See Transcript, p 22 and December 2009 statement). The Board finds the Veteran mostly asserted problems after service, although, as the VA clinicians explained, his assertions regarding his involvement with military and foreign relations were "grandiose" and "more consistent with a delusional state." His statements arethus assigned no weight. Caluza, 7 Vet. App. 498.

Given these findings, the Board finds there is no competent diagnosis of PTSD in the record. There is also no competent evidence that a psychiatric disability was incurred in service, was present within one year of separation from service or that there were continuous symptoms since service. See Shedden, 381 F.3d at 1167; Walker, 708 F.3d 1331; 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Instead, the SSA evidence shows the Veteran was first diagnosed with a psychiatric disability after service in 1994.  On a direct and presumptive basis, the preponderance of the evidence is against the claim for service connection for PTSD or other psychiatric disabilities.  Under the circumstances, there is no duty to obtain a VA examination, as explained. The reasonable doubt doctrine is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


Kidney and Testicular Disabilities

In the May 2013 informal hearing presentation, the Veteran's representative cited to VA regulations regarding ionizing radiation exposure.  In addition to the general requirements for service connection, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be subject to certain presumptions. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of cancer or "radiogenic diseases" that are presumptively service connected. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). However, the Veteran's claimed and/or diagnosed diseases of a kidney cyst, renal cancer, a testicular cyst and epididymitis are not considered to be radiogenic or presumptive diseases. Id. The Veteran was notified that his claimed disabilities were not a recognized disability of radiation exposure in April 2008. 

Second, when a radiogenic disease first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311. These procedures only apply to radiogenic diseases. 

Additionally, the definition of a "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3)(i). "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device during World War II. See 38 C.F.R. § 3.309(d)(3)(ii). The Veteran did not serve during this time period and does not allege he was involved in a "radiation-risk activity" as described by the regulation. 

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). As a result, the Board will consider the claims without the presumptions described above. 

In July 2011, a Personnel Information Exchange System (PIES) response to a request for a DD 1141 or records of exposure to radiation was negative. 

The Veteran contended in a 2008 VCAA response that he had testicular and kidney cysts due to radiation exposure from a pulse nuclear reactor at a classified location. Radiation exposure happened between "1983 or 1984." He asserted on a March 2008 radiation risk activity sheet that the location of the testing was classified, but on the same form also stated he witnessed one test with 523rd Military Police when he was a PFC at Aberdeen Proving Ground. The operation was named "pulse nuclear reactor exercise to terrorist threat." He did not have a film badge. He and a fellow soldier were moving around ground zero at the time of the explosion. He then stated he witnessed no explosion, but radiation was later detected on him. He essentially stated this incident was a drill, but later during decontamination the Geiger counter detected radiation and "the decon team in special suits decontaminated me." He believed his testicle (epididymal) and kidney cysts were the result of this incident. 

After he was diagnosed with renal cancer in 2009, he also alleged that this cancer was result of radiation exposure in service (see also September 2009 email). 

Besides the exposure, he alleged no other incidents in service, stating "there were no immediate health problems." (See December 2009 statement submitted with appeal). At the January 2010 DRO hearing, the Veteran did not recall the date of his in service radiation exposure. (Transcript, p 3.) He stated after he crawled through a ditch, "hazmat" sprayed him down with what he believed to most likely be soapy water after the Geiger counters went off. (Transcript, p 4.)  He did not remember signing any documentation regarding exposure. Id.  Regarding, his epididymal cyst, it was not yet removed. (Transcript, p 6.) 

Service treatment and personnel records do not document radiation exposure or complaints, symptoms or diagnoses of left kidney or testicular problems. The November 1982 enlistment RME showed a normal endocrine and genitourinary clinical examination. In March 1984, he complained of flank pain; it was determined to be back pain. In September 1984, a service treatment record showed an assessment of right flank pain of questionable etiology, but noted the Veteran did not appear to be in any distress. After another visit with much the same results, an X-ray was taken to see if there were any renal stones; the result showed that the abdomen was normal with no calculi. As mentioned, at separation the Veteran refused examination. In May 1986, a separation form from the medical examination section showed no physical profile or defects. 

Post service records regarding the kidneys show that in January 2006 a VA primary care record noted right flank and abdominal pain after he lifted his son. The impression was abdominal pain or muscle strain versus constipation. An X-ray of the kidneys, ureter and bladder area (KUB) showed abundant stools throughout abdomen. He was provided reassurance. The following month, the primary care physician noted a benign kidney cyst that was found via ultrasound years ago that was not a problem. The abdominal pain appeared to be groin pull that had since resolved. 

In November 2008, the Veteran went to the emergency room (ER) and reported intermittent left kidney pain.  In May 2009, the VA ER diagnosed a left-sided mass about twelve centimeters in size. The Veteran had an open left radical nephrectomy (see May 2009 VA operative note).  June 2009 VA urology records note a pathology report showed renal cell carcinoma of the left kidney and renal stones. He did fairly well after surgery. A July 2009 VA surgeon record stated that left renal cancer was  confined to the kidney with no known nodal, adrenal or renal vein involvement. His primary care doctor noted clean surgical margins, negative lymph nodes, and no specific symptoms worrisome for metastatic disease. 

Ultrasounds, computed tomography scans and laboratory testing since were normal (see August and December 2009 as well as November 2011 VA records). 

Post service records regarding the testicles show that in November 2006, a VA primary care record showed evaluation and management for left scrotal swelling. The record stated he was "injured during martial arts tournament six years ago." Since then, he had intermittent swelling with mild pain and pressure. Swelling above the left testicle was noted. Probable epididymitis was assessed, but it was also potentially a varicocele. In April 2007, a VA primary care record showed his scrotal pain had resolved. September 2011 VA urology records noted epididymal cysts that were of no concern and that a scrotal ultrasound was normal. 

The Veteran is competent to report his in-service experiences, to include that a Geiger counter detected radiation after a training exercise. However the Veteran's statements must be weighed against the other evidence, to include a lack of documentation of service treatment and personnel records (to include the negative search regarding a DD 1141 or other records) showing exposure, especially in cases involving noncombat veterans. See Bardwell, 24 Vet. App. at 39-40. Here, the Board has considered the circumstances of the Veteran's service as directed by 38 U.S.C.A. § 1154(a), but finds insufficient evidence of radiation exposure where there is no service documentation and the Veteran did not have a military occupational specialty that would involve such exposure.  Accordingly, the Board assigns the Veteran's statements no weight. 

Under the circumstances, the Board finds no VA examination is warranted for the kidney or the testicles. Even considering the complaints regarding flank pain in service, it was determined to be related to back pain and an X-ray was normal. Further, pain was on the right side and the Veteran's renal cancer involved the left kidney. The evidence shows any testicular complaints or problems started in the late 1990s after service (see November 2006 VA record). The Board finds a lack of evidence showing an event, injury or disease in service, or that the Veteran has a disease or symptoms of a disease that would warrant an examination. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C). 

The Board finds that evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disabilities are lacking. Shedden, 381 F.3d at 1167. The reasonable doubt doctrine is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

ORDER

Service connection for a psychiatric disability, to include PTSD, is denied. 

Service connection for a kidney disability, to include the residuals of renal cancer and a cyst, is denied. 

Service connection for a testicle disability, to include epididymitis and a cyst, is denied. 


REMAND

June and October 2006 VA records indicate the Veteran had a sleep study done (possibly a fee basis consultation) that is not currently of record. The Board has a duty to obtain all relevant records in conjunction with the claim of service connection for OSA. See 38 C.F.R. § 3.159(c)(2) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the 2006 sleep study referenced in June and October 2006 VA records. This might have been a fee basis consultation and may be on file with VA. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


